DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17279930 received on 5/4/2022. Claims 1 and 11 are amended. Claims 3-10 and 12-14 are previously presented. Claim 2 is left in original form. Claims 1-14 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 5/4/2022, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests an information processing apparatus for a tissue processor, the tissue processor comprising one or more sample baskets marked with a barcode indicating its identification, a plurality of cassettes being located in each sample basket, the information processing apparatus comprising: a scanner, configured to scan the barcode containing information to be inputted to acquire a scan result; a camera, configured to capture one image of the plurality of cassettes in each sample basket; and a processor, configured to parse the scan result to acquire a sample basket identification as the information to be inputted and to process the one image to acquire an identification of each cassette in the sample basket (claim 1); nor an information processing method for a tissue processor, the tissue processor comprising one or more sample baskets marked with a barcode indicating its identification, a plurality of cassettes being located in each sample basket, the information processing method comprising: scanning the barcode containing information to be inputted to acquire a scan result; capturing one image of the plurality of cassettes in each sample basket; parsing the scan result to acquire a sample basket identification as the information to be inputted; and processing the one image to acquire an identification of each cassette in the sample basket (claim 11).
The prior art of record does not suggest the specific combination of two separate identification devices where the basket scanner is specifically for barcodes and the image based scanner is specifically for multiple cassettes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887